Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1,6-7,18-20,22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO2018/101561) in view of Chung et al. (U.S. 2009/0167228).
	Jeong et al. teach an image forming apparatus 100 comprising a housing (inherent) which contains an image forming device within the housing, a fan 120 to cool the interior of the housing including a power supply unit 200 which converts AC power to DC power, and a temperature sensor 110 (applicant’s second sensor) which detects the temperature of the power supply unit (see translation page 4, par. 5-13).  Referring to Fig.4, the power supply unit includes a substrate 201 (AC/DC board) having a transformer 210 which divides the substrate into a primary side 202 and a secondary side 203; the temperature sensor 110 can be disposed on either the primary or secondary side of the substrate (see page 7 of translation). The temperature sensor is a NPC thermistor which decreases resistance with increasing temperature and decreases output voltage with increasing temperature (page 8 of translation, par. 7-10); the processor controls the driving of the fan when the voltage of the thermistor is not less than or equal to a temperature threshold such as 60 degrees (applicant’s “second” temperature threshold; see page 6 of translation, par. 1). This would read on applicant’s controlling of the fan for “at least one of”… “a second condition”. It is noted that Jeong et al. mentions additional fans may be incorporated in the image forming apparatus and controlled in a “conventional manner” (page 6 of translation, par. 6).
	Specifically, Jeong et al. teach all that is claimed except a first temperature sensor to output a temperature corresponding to the temperature of the housing, the temperature sensor being connected to a controller. 
	Chung et al. teach an electronic equipment device 104 (computer, server, video game console, etc.) having a power supply 102, a load 108 to be driven by the power supply, and a fan 112, 114 for cooling the electronic device (par. 46). The power supply 102 has an associated temperature detector Ta and fan 112 while the electronic device 104 has an associated temperature detector Tb and fan 114 to be controlled by a fan control 110 (Fig.1A, par. 48-49,53-58). It would have been obvious to one of ordinary skill in the art before the effective filing date to additionally supply Jeong et al. with a temperature sensor for detecting the temperature of the housing and controlling a cooling fan for cooling the apparatus because the equipment can be run at a normal operational temperature and the power supply unit and electronic equipment can be provided with more individual control (par. 4,85).
	Regarding claims 6-7, the fan can be controlled to be “ON” or “OFF”; the “ON” state would be the same speed (target rotational speed) for both or either of when the first or second conditions are satisfied. 
	Regarding claim 18, the power supply unit includes a substrate 201 having a step down (inherent for electronic equipment) transformer 210 which divides the substrate into a primary side 202 and a secondary side 203; the temperature sensor 110 can be disposed on the secondary side of the substrate which includes a circuit for rectifying and smoothing the voltage (page 7, par. 9-10).
	Regarding claim 19, it is described that the secondary side of the substrate has a rectifying circuit and it would have been obvious to one of ordinary skill in the art before the effective filing date to use a diode in the described rectifying circuit because it is notoriously well known that rectifying circuits include diodes to achieve the rectification of which the examiner takes Official Notice.
	Regarding claim 20, the temperature sensor can also be located on the primary side of the substrate (page 4, par. 7).
Regarding claim 22, the use of a third temperature detector to detect a heater of a fixing device and being closer to the heater than a first temperature detector to detect the ambient temperature of the image forming apparatus is notoriously well known in the art since the third temperature detector must be close to the heater to actually detect the fixing heater temperature accurately of which the examiner takes Official Notice. 
	Regarding claim 23, the controller drives the fan to stop, or be driven at a constant speed or to control the speed (pg. 11, par.9).
2.	Claims 1,25 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (WO2018/101561) in view of  Kaneko et al. (U.S. 2013/0045020).
	It is noted that Jeong et al. does not necessitate the use of a plurality of fans and therefore would read on the limitation of a single fan being used in the image forming apparatus, the single fan cooling the AC/DC board. What is not taught is an additional (first) temperature sensor to output a temperature corresponding to the temperature of the housing, the temperature sensor being connected to a controller. It is noted that applicant does not specifically recite the single fan being controlled by the first and second temperature sensors (it is claimed in “at least one” terminology that only one of a first and second conditions needs to be satisfied). In this rejection, the second condition is satisfied. 
	 Kaneko et al. teach an image forming apparatus 1 (see Fig.1) having a housing 1A and a fixing device 206. The fixing device (see Fig.2) includes a temperature sensor 80 for detecting the temperature of the fixing device (which is located in the housing) and a controller 76 which controls the temperature of the fixing device according to the sensed temperature. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Jeong et al.’s image forming apparatus with an additional sensor to control the temperature of a fixing device because the image can be permanently fused by using the correct fusing temperature. 

3.	Claims 2-5,8-17,21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 2-5, receiving an image forming job and keeping the fan stopped when both the first and second condition are not satisfied for a predetermined length of time after starting to execute the image forming job is not taught or suggested by the prior art of record. 
	Regarding claims 8,11 counting the sum of the number of “turn-ons” by which the toner image heater is turned on and controlling the fan when the turn-on cumulative value becomes not less than a cumulative threshold is not taught or suggested by the prior art of record.
	Regarding claims 9-10,12-17, obtaining followability information that is the information on the followability of the second temperature detecting element with respect to the temperature of the detecting element mounted on the AC/DC board and modifying the second condition depending on the followability information is not taught or suggested by the prior art of record. 
	Regarding claim 21, the primary side of the transformer including a heater and a triac is not taught or suggested by the prior art of record. 
	
4.	Claim 24 is allowable over the prior art of record. 
Regarding claim 24, obtaining followability information that is the information on the followability of the second temperature detecting element with respect to the temperature of the detecting element mounted on the AC/DC board and modifying the second condition depending on the followability information is not taught or suggested by the prior art of record. 

5.	Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive.
The applicant argues that since Chung discloses a plurality of fans which are controlled by a plurality of temperature sensors, one would not have any logical or technical reason to modify Jeong which uses a single fan. The examiner disagrees. 
As noted above, Jeong contemplates the use of a plurality of fans, the fan for cooling the AC/DC board being controlled as described in detail in the Jeong reference, the other fan(s) being controlled “in a conventional manner”. Chung discloses the conventional control of fans in an image forming apparatus, if the temperature exceeds a certain threshold, the fan turns ON. 
While applicant argues that claim 1 pertains to a single fan, it is not limited to such because of the use of “comprising” which allows for more than what is recited in the claims. Thus, the examiner is of the opinion that the modification of Jeong’s described invention regarding the fan cooling the AC/DC board along with the contemplated second fan operated in a conventional manner – the conventional manner described in Chung which uses a temperature sensor associated with this fan would have been obvious to one of ordinary skill in the art and therefore the rejection has been continued. 
Claim 25 was added to limit claim 1 to a single fan. While Jeong discusses the possibility of additional fan, this is not a requirement, hence the examiner has rejected claims 1 and 25 by using another reference which merely adds the additional temperature sensor connected to a controller. 

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852